Citation Nr: 0010283	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  99-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a right inguinal 
scar, post-herniorrhaphy, currently evaluated as zero percent 
disabling.

2.  Entitlement to an increased rating for right ilio-
inguinal and ilio-hypogastric nerve impairment, post-
herniorrhaphy, currently evaluated as ten percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945 and July 1948 to October 1949.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Initially, the Board notes that the issue in this case (as 
adjudicated by the RO) was defined as "evaluation of scar, 
post operative, right inguinal with impairment of right ilio-
inguinal and ilio-hypogastric nerves."  The Board has 
severed this issue into two distinct issues based on similar 
treatment in the original July 1947 rating decision and based 
upon the separate scheduling each disability receives under 
the Schedule of Ratings.  38 C.F.R. Part IV, Diagnostic Codes 
7804 and 8530 (1999). 


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

2.  The veteran's post-herniorrhaphy inguinal scar feels numb 
but is not tender or irritated by clothing.  There is no 
evidence of ulceration, pain, tenderness, or limitation of 
function caused by the scar.

3.  While most of the veteran's symptoms are sensory in 
nature, his right leg "gives out" on him and he requires a 
crutch to lift his right foot.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a post-
herniorrhaphy right inguinal scar have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  

2.  The criteria for a 20 percent disability rating, and no 
higher, for post-herniorrhaphy right femoral nerve impairment 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In late 1944, the veteran incurred a right inguinal hernia 
following a practice parachute jump in England.  A November 
1944 herniorrhaphy repaired the injury, but the veteran 
sustained nerve damage during the procedure.  A January 1947 
VA physical examination report states that "apparently 
during the [herniorrhaphy] the ilio-inguinal and ilio-
hypogastric nerves were injured."  Upon examination, the 
reporting physician found that "the cremastic reflex is 
absent on the right [and] there is a hyper-sensitivity of the 
skin of the [right lower quadrant] of the abdomen and the 
upper thigh."  

The July 1947 rating decision indicates that service 
connection was granted for ilio-inguinal and ilio-hypogastric 
nerve paralysis (evaluated as ten percent disabling) and for 
the veteran's post- herniorrhaphy right inguinal scar 
(evaluated as noncompensable).  

A January 1950 physical examination report prepared by Dr. 
Nickson shows that the veteran was diagnosed at that time 
with "paralysis, partial, ilio-inguinal and ilio-hypogastric 
nerves, right, manifested by absent cremastic reflex and 
sensory disturbances, right upper thigh, right upper abdomen, 
with mild hypersthesis of the left genitalia."  

Following the veteran's July 1998 claim for an increased 
rating for his service-connected disabilities, he was 
afforded an October 1998 VA compensation and pension (C&P) 
neurological examination.  In the examination report, the 
examiner relates the following relevant subjective 
complaints:  

Over the years he has had progressive 
right leg numbness which most recently 
has been associated with right back pain 
radiating to the right hip.  This is a 
constant discomfort that is associated 
with weakness in both the right and left 
leg.  The left leg has become more 
problematic over the past couple of years 
with increasing weakness.  He reports the 
right leg will occasionally give out on 
him.  He denies bowel or bladder 
dysfunction. 

The following relevant physical examination findings were 
then proffered by the examiner:

In the lower extremities he has bilateral 
weakness at the iliopsoas graded at 4+/5.  
Remainder of the lower extremity strength 
is 5/5.  Reflexes are absent at the right 
knee, present at the left knee, absent at 
the ankles.  Sensory examination is 
normal with the exception of an area on 
the right lateral hip and thigh which he 
has decreased pinprick and temperature 
discrimination.  He is able to ambulate 
with a cane.  His coordination appears 
normal.  
The veteran was diagnosed with an "injury to cutaneous 
branches of the femoral nerve on the right following right 
hernia repair," as well as degenerative joint disease of the 
spine with a right lumbar radiculopathy.   

In the January 1999 rating decision, the RO denied without 
elaboration the veteran's claim for an increased rating.  In 
a February, 2000 videoconference hearing before the Board, 
the veteran testified that he incurs back, right leg, and 
right hip pain and that he requires a cane to ambulate, or 
otherwise he would "absolutely just drag this foot against 
carpets and stumble and nearly fall."  Transcript of Hearing 
(Transcript) at pp. 6-7.  The veteran further testified that 
his inguinal scar is not tender or irritated by clothing, but 
rather is numb.  Transcript at 7.  

Legal Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Post-herniorrhaphy inguinal scar

Superficial scars which do not affect the head, face, or neck 
are rated as 10 percent disabling if poorly nourished, with 
repeated ulceration, or if tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804.  Alternatively, superficial scars may be rated based on 
the limitation of function of the part affected. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  

The veteran's latest C&P examination report is devoid of any 
mention of complaints attributable to his post-herniorrhaphy 
inguinal scar and, as documented above,  the veteran 
testified at hearing that his scar feels numb but is not 
tender or irritated by clothing.  Absent any evidence of 
ulceration, pain, tenderness, or limitation of function 
caused by the scar, the Board must find that the veteran's 
inguinal scar does not meet the requirements for a 
compensable evaluation. 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1999).  

Post-herniorrhaphy nerve impairment

The veteran asserts that a higher evaluation is warranted for 
symptoms pertaining to his post-herniorrhaphy right ilio-
inguinal and ilio-hypogastric nerve impairment.  
Impairment of the peripheral nerves is rated according to 
complete or incomplete paralysis resulting from the disease 
or injury affecting the nerve.  When involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (1999).  The veteran's 
nerve damage is evaluated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8530.  Under Diagnostic 
Code 8530, severe to complete paralysis of the ilio-inguinal 
nerve warrants a 10 percent evaluation, which is the maximum 
evaluation available and which represents the veteran's 
current disability rating.  

With regard to the possibility of a higher rating under 
another potentially applicable diagnostic code, under 
38 C.F.R. § 4.12a, Diagnostic Code 8526, a 20 percent rating 
is warranted for a moderate incomplete paralysis of the 
anterior crural (femoral) nerve.  A 30 percent rating is 
warranted for severe incomplete paralysis of the femoral 
nerve and a 40 percent rating is assigned for its complete 
paralysis.  

As stated above, the veteran was diagnosed with an injury to 
the cutaneous branches of the femoral nerve in the October 
1998 C&P neurological examination report.  He was also 
diagnosed with degenerative joint disease of the spine with a 
right lumbar radiculopathy, a condition which is not service-
connected.  The Board notes that the symptoms involving these 
two conditions could be intertwined and thus it would be 
difficult to assign a particular symptom to a specific 
disability.  Therefore, and in accord with the benefit of the 
doubt doctrine, the Board will treat all of the veteran's 
ambiguous complaints contained in the October 1998 C&P 
neurological examination report and from his testimony at 
hearing as resulting from femoral nerve impairment.  

The Board finds that the veteran's nerve impairment meets the 
criteria for incomplete, moderate paralysis of the femoral 
nerve under Diagnostic Code 8526.  While most of the 
veteran's symptoms are sensory in nature, his right leg 
"gives out" on him and he requires a crutch to lift his 
right foot.  However, given the prominence of sensory-
oriented symptoms in the veteran's overall neurological 
disability picture, the Board finds that the veteran has not 
experienced symptoms warranting a 30 percent rating for 
incomplete, severe paralysis of the femoral nerve.  
Thus, the criteria for a 20 percent disability rating, and no 
higher, for post-herniorrhaphy femoral nerve impairment are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526 (1999).  

The veteran has not averred that his right inguinal hernia 
has recurred, thus 38 C.F.R. § 4.114, Diagnostic Code 7338 is 
not for application.



ORDER

Entitlement to a compensable rating for a right inguinal scar 
is denied.

Entitlement to a 20 percent disability rating, and no higher, 
for post-herniorrhaphy femoral nerve impairment is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


